DETAILED ACTION
Claims 1 through 9 originally filed 15 May 2020. By preliminary amendment received 15 May 2020; claims 1 and 3 through 9 are amended. Claims 1 through 9 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled "Replacement Sheet" in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Relatedly, Figures 2 and 3 also appear to be prior art given the context in which these figures are discussed. Please designate these figures with the above legend only if they are prior art.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character "440" has been used to designate both a "PBS" and an "output beam". Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet " or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 through 3, 6, and 8 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trela et al. (Trela, US Pub. 2013/0121360).

Regarding claim 1, Trela discloses, "A laser element" (p. [0132] and Fig. 14, pt. 212).  "A volume Bragg grating, VBG, for providing optical feedback to the laser element along a beam path" (p. [0132] and Fig. 14, pts. 212 and 218, where volume holographic grating is another term for volume Bragg grating).  "A polarizing beam splitter, PBS, arranged in the beam path between the laser element and the VBG" (p. [0132] and Fig. 14, pts. 212, 218, and 282).  "A polarization-modifying element arranged in the beam path between the PBS and the VBG element" (p. [0132] and Fig. 14, pts. 218, 280, and 212).  "Wherein said polarization-modifying element is structured and arranged to alter a polarization state of light reflected from said VBG" (p. [0133] and Fig. 14, pt. 280).  "Said PBS is operative to divide said light reflected from said VBG into a first portion… and a second portion" (p. [0133] and Fig. 14, pt. 282).  "[The first portion] provides the optical feedback to the laser element" (p. [0133] and Fig. 14, pts. 212 and 282).  "[The second portion] provides an output beam from the laser arrangement" (p. [0133] and Fig. 14, pts. 219 and 282).  

Regarding claim 2, Trela discloses, "Wherein the polarization-modifying element is a quarter wave-plate" (p. [0132] and Fig. 14, pt. 280).  

Regarding claim 3, Trela discloses, "Wherein the laser element is an edge-emitting diode laser" (p. [0132] and Fig. 14, pt. 212, where laser diode bars are formed of edge emitting lasers when a fast axis is present).  

Regarding claim 6, Trela discloses, "Wherein the PBS and the polarization-modifying element are structured and arranged to provide the output beam by the PBS reflecting light reflected from the VBG and to provide the feedback to the laser element by the PBS transmitting light reflected from the VBG" (p. [0133] and Fig. 14, pts. 212, 218, 219, and 282).  

Regarding claim 8, Trela discloses, "Beam shaping optics positioned between the laser element and the PBS" (p. [0132] and Fig. 14, pts. 212, 214, and 282).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 7, and 9 rejected under 35 U.S.C. 103 as being unpatentable over Trela.

Regarding claim 4, Trela does not disclose, "Wherein the laser element is a vertical-cavity surface-emitting laser, VCSEL."  The examiner takes Official Notice of the fact that it was known in the art to use a VCSEL as the laser source in an external cavity laser device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a VCSEL as the laser element, since it was recognized in the art that a VCSEL is suitable for use in an external cavity laser.

Regarding claim 5, Trela does not disclose, "Wherein the PBS and the polarization-modifying element are structured and arranged to provide the output beam by the PBS transmitting light reflected from the VBG and to provide the feedback to the laser element by the PBS reflecting light reflected from the VBG."  The examiner takes Official Notice of the fact that it was known in the art that it is suitable to configure an external cavity laser such that light is emitted by being transmitted through a polarization beam splitter whereas light is returned to the gain element by being reflected off of the polarization splitter. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the laser cavity in the claimed manner, since it was known in the art that a laser cavity may be configured in that manner.

Regarding claim 7, Trela does not disclose, "A second polarization-modifying element positioned between the laser element and the PBS."  The examiner takes Official Notice of the fact that it was known in the art to employ a second polarization element between the gain element and the polarization beam splitter in a laser arrangement so as to guarantee the polarization of light impinging on the polarization beam splitter. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a second polarization element between the gain element and the polarization beam splitter, since inclusion of such an element would allow use of a non-polarized gain element.

Regarding claim 9, Trela does not disclose, "Wherein said polarization-modifying element is structured and arranged to alter the polarization state of light reflected from said VBG such that said first portion providing optical feedback to the laser element includes 5%-20% of the power of light reflected from said VBG."  The examiner takes Official Notice of the fact that it was known in the art to regulate the feedback to the gain element in a laser by altering the orientation of polarization dependent elements and/or by altering the reflectivity of a volume Bragg grating. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the cavity elements so as to achieve a desired feedback to the laser gain medium, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stephens (US Patent 5,386,426) is cited for teaching an external cavity laser including a polarization beam splitter output coupler.
Steffens (US Pub. 2002/0172241) is cited for teaching an external cavity laser including multiple polarization elements and a polarization beam splitter that outcouples light by transmitting light reflected by a grating element.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242.  The examiner can normally be reached on Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P HAGAN/Examiner, Art Unit 2828